Citation Nr: 0703436	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-07 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pain, including due to an undiagnosed illness.

2.  Entitlement to service connection for memory loss, 
including due to an undiagnosed illness.

3.  Entitlement to service connection for headaches, 
including due to an undiagnosed illness.

4.  Entitlement to a compensable initial rating for the 
excision of multiple lipomas.


REPRESENTATION

The veteran represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1987 to August 1994; he also has had subsequent 
service in the Air National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose 
from May and August 2003 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In December 2006, to support his claims, the 
veteran testified at a hearing at the Board's office in 
Washington, DC, before the undersigned Veterans Law Judge 
(VLJ).  

Regrettably, because further development of the evidence is 
needed before the Board can make a decision in response to 
the veteran's claims for service connection for multiple 
joint pain and a higher initial rating for the excision of 
multiple lipomas, these claims are being REMANDED to the RO 
via the Appeals Management Center (AMC).  VA will notify him 
if further action is required on his part concerning these 
claims.  The Board, however, will adjudicate his remaining 
claims for service connection for memory loss and headaches.  




FINDING OF FACT

There is no medical evidence linking the veteran's memory 
loss and headaches to his military service.


CONCLUSION OF LAW

An undiagnosed illness manifested by memory loss and 
headaches was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO provided the veteran with a VCAA notice letters in 
July and August 2002.  The letters apprised him of the type 
of evidence needed to support his claims that was not on 
record at the time of the letters, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  The August 2002 letter specifically 
addressed his claims for the conditions he contends are due 
to an undiagnosed illness incurred during his Persian Gulf 
War service.   The letters satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the U.S. Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 2004).  The 
"fourth element" language in Pelegrini I is substantially 
identical to that of Pelegrini II, as mentioned, requiring VA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to 
request the claimant provide any evidence in his or her 
possession that pertains to the claim.  Id.  The General 
Counsel's opinion held that this language was obiter dictum 
and, therefore, not binding on VA.  See VAOPGCPREC 1-04 (Feb. 
24, 2004); see also Pelegrini II, 18 Vet. App. at 130 (Ivers, 
J., dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The letters requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In this case, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish a disability ratings or 
effective dates for the disabilities on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
downstream disability ratings or effective dates to be 
assigned are rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  see also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).  Here, VCAA 
notice was provided in July and August 2002, so prior to the 
RO's initial decisions in May and August 2003.  Therefore, 
this was in accordance with the preferred sequence of events 
(VCAA letter before initial adjudication) specified in 
Pelegrini II and Mayfield.

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  In addition, VA examinations were 
scheduled in August and September 2002.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  And as mentioned, in 
December 2006, he provided oral testimony in support of his 
claims.  38 C.F.R. § 20.700(a).  At the hearing, he submitted 
additional medical records from the Office of Workers' 
Compensation and Kaiser Permanente.  He waived initial 
consideration of this evidence by the RO.  See his December 
2006 statement in support of the case 
(VA Form 21-4138); see also, 38 C.F.R. §§ 20.800, 20.1304(c).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


Governing Statutes and Regulations

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time. 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2011.

38 C.F.R. § 3.317(a) further provides that VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a).  Signs or symptoms which 
may be manifestations of an undiagnosed illness include, but 
are not limited to:  fatigue, signs or symptoms involving the 
skin, headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  




Legal Analysis

The veteran's DD Form 214 indicates he served in support of 
Operations Desert Storm and Shield from August 1990 to August 
1994, and he had four months of foreign service.  It is also 
noted that he served in the Desert Shield/Storm area of 
responsibility, which includes the Southwest Asia theater of 
operations as well as Muscat, Yemen, Egypt, Turkey, Israel, 
Jordan, Syria, and Diego Garcia, and the airspace and waters 
adjacent to these countries.  He received the Southwest Asia 
Service Medal, but this is not necessarily indicative of 
service in the Southwest Asia theater of operations.  
Individuals serving in Israel, Egypt, Turkey, Syria, and 
Jordan were also eligible for this medal.  So it is unclear 
whether he served in the Southwest Asia theater of operations 
during the Persian Gulf War, in particular, as defined by 38 
C.F.R. § 3.117(d)(2).

As will be explained in the remand portion of this decision, 
an attempt must be made to confirm whether the veteran 
actually served in the Southwest Asia theater of operations 
before considering his claim for service connection for 
multiple joint pain.  But with regard to his claims for 
service connection for headaches and memory loss, these 
claims must be denied regardless - because even if he did 
serve in the Southwest Asia theater of operations, these 
conditions did not manifest during the Persian Gulf War and 
have not manifested to a degree of 10 percent since then.  
See 38 C.F.R. § 3.317(a)(1)(i).

The veteran's SMRs are unremarkable for any complaint of 
headaches or memory loss during his military service.  The 
report of a periodic physical examination given in March 1998 
for the Air National Guard indicates he did not complain of 
chronic headaches or memory loss.  

The veteran first reported he had headaches and memory loss 
during a VA Persian Gulf Registry examination in October 
2001.  He said he had a history of recurrent headaches since 
August 2001, so only two months prior.  He said they were 
deep within his head and lasted more than hour.  He 
experienced nausea, but no vomiting.  He also said he had had 
episodes of memory loss since 2000, but that this did not 
interfere with his job as an aircraft mechanic.  
A December 2001 VAOPT record indicates he reported he began 
having headaches after the Gulf War - in contradiction with 
his earlier statements.  He said the headaches occurred once 
every one or two weeks and lasted 1 or 2 days.  He said the 
pain was not that severe, but he occasionally had to lie 
down.  He said they did not cause nausea or vomiting.  On 
objective mental examination, he was alert and oriented in 
all four spheres (to time, person, place and situation).  His 
language was grossly intact, and his speech was fluent and 
content-appropriate.  Naming was intact; repetition was 
intact; registration was 3/3; recall was 3/3 after 5 minutes; 
he could name the presidents in reverse order; calculation 
was intact; he could spell the word "world" both forwards 
and backwards; his reading comprehension was intact; he 
copied figures well and was able to write complete sentences.  
His abstract reasoning was okay.  In sum, he had no objective 
indications of memory loss.

The report of a September 2002 VA examination indicates the 
veteran had normal mental status with normal naming 
repetition, normal short-term recall, good calculations, and 
good comprehension.  He said his remote memory was good, but 
he sometimes would leave things at places or forget what 
people had said to him.  The examiner stated the veteran had 
normal mental status by repeated examination, but believed 
his subjective complaints of recent memory problems were 
likely related to mildly abnormal vitamin B-12 levels.  

At the September 2002 VA examination, the veteran also 
reported he had occipital headaches that lasted from several 
hours to all day.  He could not specify how often they 
occurred.  He said he took over-the-counter medication.  The 
September 2002 VA examiner diagnosed him with muscle 
contraction headaches, and noted that his blood pressure was 
measured as 120/84.  This examiner said the veteran did not 
fit the criteria for an "undiagnosed illness" for either 
headaches or memory loss.  

Private medical records from the Office of Workers' 
Compensation and Kaiser Permanente, dated from 2002 to 2006, 
do not contain any reports of memory loss or headaches.  



In December 2006, the veteran testified that he sometimes 
forgot things and it happened to him at work numerous times 
(Hr'g. Tr., pg. 17).  He said he did not have these problems 
prior to going to Southwest Asia (pg. 17).  He first became 
aware of his memory loss when his wife brought it to his 
attention (pg. 18).  He also testified that he had headaches 
that would last for days and require him to lie down (pg. 
19).  He could not remember when he first began getting the 
headaches (pg. 19).  He could not recall how often he had the 
headaches, but said he had not had one for a month (pg. 21).  

The most probative evidence indicates the veteran began 
experiencing memory loss and headaches long after he 
separated from military service.  According to the October 
2001 Persian Gulf Registry examination, his headaches began 
in August 2001 and his memory loss began the year prior, in 
2000.  His later statements indicating he began having 
symptoms a few months after returning from the Gulf 
contradict the medical evidence.  There are no reports of 
headaches or memory loss until 2001.  So in order for him to 
establish service connection for these conditions, as due to 
an undiagnosed illness (assuming he is a Persian Gulf 
veteran), they must have become manifest to a degree of 10 
percent.  See 38 C.F.R. § 3.317(a)(1)(i); see also, 71 Fed. 
Reg. 75669 (Dec. 18 2006).  

The veteran's headaches - if rated, are analogous to 
migraine headaches under Diagnostic Code (DC) 8100.  See 38 
C.F.R. § 3.124a.  And to receive a 10 percent rating under DC 
8100, there must be evidence of headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  Id.  Here, though, the veteran has been 
unable to describe the frequency of his headaches (see Hr'g. 
Tr. (pgs. 19-22) and the report of his September 2002 
VA examination).  Since he cannot recall how often they 
occur, presumably they are fairly infrequent.  It also 
remains unclear exactly how severe they are, even when they 
occur.  Concerning this, in October 2001 he said they lasted 
for more than an hour and caused nausea, but just two months 
later, in December 2001, he said they were not that severe 
and did not cause nausea.  In sum, the evidence does not 
indicate the headaches have manifested to a compensable 
degree.  So even if his service in the Southwest Asia theater 
of operations is confirmed and the headaches determined to be 
due to an undiagnosed illness, service connection is not 
warranted.

With regard to the veteran's reported memory loss, the most 
analogous DCs are those associated with cognitive disorders 
- which, in turn, are evaluated using the general rating 
formula for mental disorders.  See 38 C.F.R. § 4.130, 
DCs 9300-9327.  In order to receive a 10 percent rating, the 
condition must result in occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A noncompensable rating, on the 
other hand, is appropriate when a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.

In this case, there is no objective evidence the veteran has 
memory impairment.  The December 2001 VAOPT record and the 
report of the September 2001 VA examination both indicate he 
had no cognitive or memory impairment on repeated objective 
testing.  Based on this evidence, a compensable rating 
would not be warranted.  In addition, both doctors believed 
his subjective complaints of memory loss could be explained 
by his abnormally low vitamin 
B-12 levels.  So this is not caused by an "undiagnosed 
illness" - but rather, a known cause.

The Board has also considered whether direct service 
connection can be granted for the veteran's headaches and 
memory loss, but there is no evidence indicating these 
conditions were incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For these reasons and bases, the claims for service 
connection for headaches and memory loss must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claims for service connection for headaches and memory 
loss, including due to undiagnosed illnesses, are denied.


REMAND

As alluded to earlier, the veteran's service in the Southwest 
Asia theater of operations must be confirmed before making a 
determination in response to his claim for service connection 
for multiple joint pain.  This is necessary to determine 
whether the regulations pertaining to Persian Gulf veterans 
who have undiagnosed illnesses are applicable.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The medical evidence of record indicates the veteran has had 
repeated complaints of pain in his shoulders, wrists, hands, 
back, hips, knees, and ankles.  Some of these complaints have 
a known cause - a January 2002 X-ray of the lumbar spine 
revealed mild subchondral sclerosis of the sacroiliac joints; 
a January 2002 X-ray of the hips revealed mild degenerative 
disease (i.e., arthritis); a January 2002 VAOPT note 
indicates possible mild synovitis of the right wrist and 
right shoulder.  In addition, the August 2002 VA examiner 
diagnosed the veteran with right shoulder tendonitis, 
bilateral retropatellar pain syndrome, recurrent wrist 
sprain, and recurrent ankle sprain.  The examiner, however, 
did not opine as to whether any of these known diagnoses were 
related to the veteran's military service.  
(Note:  There are multiple complains of joint pain during 
service - mostly due to various sports injuries).  
Furthermore, the examiner did not discuss the rational for 
determining the veteran's knee, wrist, and ankle pain were 
due to recurrent sprains of his wrists and ankles and 
retropatellar pain syndrome rather than an undiagnosed 
illness.  There were no objective signs of swelling or soft 
tissue damage in any of these joints - although his knees 
were tender on palpation.  In sum, another VA medical 
examination and opinion are needed for clarification.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

During his military service, the veteran was diagnosed with 
multiple lipomas of unknown etiology.  Four of them were 
excised (from his left arm, left and right back, and right 
abdomen), and service connection was granted for the 
residuals.  This disability was evaluated using the criteria 
to rate scars under 
38 C.F.R. § 4.118, which were amended effective August 30, 
2002.  When, as here, the governing laws or regulations 
change during the pendency of an appeal, the most favorable 
version generally will be applied.  This determination 
depends on the facts of each case.  VAOPGCPREC 11-97 at 2 
(Mar. 25, 1997).  Whichever version applies, all evidence on 
file must be considered, but the amended version shall apply 
only to periods from and after the effective date of the 
amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOPGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) 
(West 2002) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See, too, 38 C.F.R. § 3.114 and 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Accordingly, for the period prior to August 30, 2002, only 
the old rating criteria for scars may be applied.  As of 
August 30, 2002, the new rating criteria for scars also may 
be applied, if they are more beneficial to the veteran.  So 
another VA examination is also required so that all of the 
pertinent criteria can be addressed.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Request the veteran's personnel 
records concerning his duty assignments to 
determine whether he served in the 
Southwest Asia theater of operations as 
defined by 
38 C.F.R. § 3.317(d)(2).  



2.  Schedule the veteran for another VA 
examination to determine the nature, 
extent, and etiology of his multiple joint 
pain reported in his shoulders, wrists, 
hands, back, hips, knees, and ankles, 
which he alleges are due to his service in 
Southwest Asia during the Persian Gulf 
War.  All indicated tests and studies 
should be accomplished. The examiner 
should address all conditions and symptoms 
elicited from the veteran - as well as 
provide details about the onset, 
frequency, duration, and severity of all 
complaints and state what precipitates and 
what relieves them.  The examiner should 
list all diagnosed conditions and state 
which symptoms, abnormal physical 
findings, and abnormal laboratory test 
results are associated with each.  If all 
symptoms, abnormal physical findings, and 
abnormal laboratory test results cannot be 
associated with a diagnosed disorder, 
additional specialist examinations for 
diagnostic purposes may be required to 
address these findings.

If additional specialist examinations are 
required, the specialist should be 
provided all examination reports and test 
results, and the symptoms, abnormal 
physical findings, and abnormal laboratory 
test results that have not been attributed 
to a known clinical diagnosis should be 
specified.  The specialist should 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed to a known clinical 
diagnosis.  

After the specialists' examinations have 
been completed, and all laboratory results 
received, a final report providing a list 
of diagnosed conditions should be 
prepared.  All symptoms, abnormal physical 
findings, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis should be listed 
separately.  Any differences of opinions 
or differing diagnoses must be reconciled 
by the examiners.

With regard to any known clinical 
diagnosis, the examiner is asked to 
provide an opinion as to whether the 
condition is at least as likely as not 
(i.e. 50 percent probability or greater) 
related to the veteran's military service 
or, in the case of any diagnosis of 
arthritis, manifested to a compensable 
degree of at least 10 percent within one 
year of his separation from military 
service in August 1994.

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior to the 
examinations.

3.  Also schedule the veteran for an 
appropriate VA examination to assess the 
severity of his service-connected scars 
resulting from the excision of multiple 
lipomas on his left arm, left and right 
back, and right abdomen.  All clinical 
findings should be reported in detail, and 
all tests and studies deemed necessary by 
the examiner should be performed.

The examiner should be provided a copy of 
the applicable rating criteria for 
evaluating scars (other than involving 
areas of the head, face or neck), found at 
38 C.F.R. 
§ 4.118, DCs 7801 to 7805, in order to 
ensure that his/her findings are pertinent 
to the applicable rating criteria.  
The physician is requested to comment on 
all signs and symptoms that are 
attributable to the veteran's service-
connected scars, including but not limited 
to the size of the specific scar or the 
size of the area affected (in square 
inches or centimeters).  The examiner must 
also note whether the scars are deep 
(i.e., associated with soft tissue damage) 
or superficial (i.e., not associated with 
soft tissue damage); and whether there is 
any tenderness on examination.

In addition, the examiner must indicate 
whether the scars cause limitation of 
motion; and, if so, the examiner must 
perform range of motion studies (measured 
in degrees, with normal range of motion 
specified too) of the affected part.  

To facilitate responding to these 
questions posed, the claims file and a 
complete copy of this remand must be made 
available for the examiner's review of the 
veteran's pertinent medical history.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, the 
submitted examination report must include 
the questions to which answers are 
provided.

4.  Review the claims file.  If any 
development is incomplete, including if 
any of the examination reports do not 
contain sufficient information to respond 
to the questions posed, take corrective 
action before readjudication.  38 C.F.R. § 
4.2; Stegall v. West, 11 Vet. App. 268 
(1998). 



5.  Then readjudicate these claims in 
light of any additional evidence obtained.  
If they are not granted to the veteran's 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


